TURNER, J., dissenting: I am unable to see how the expenditures herein may be classified as expenses of doing business, and deductible under section 23 (a) (1) (A), rather than additional costs of the shares of Missouri Pacific stock which petitioner received through the reorganization, to which the expenditures were directed. An item of $13,368.75 is listed as having been expended “[f]or travel and miscellaneous of petitioner,” but from the general statement preceding, I assume that the expenditures making up that sum, as in the case of the other expenditures listed, were directed to the reorganization of Missouri Pacific, out of which petitioner received the shares of stock it thereafter owned.